COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-14-00155-CV


IN RE CHANDLER CABINETS, INC.                                             RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

      The court has considered relator’s petition for writ of mandamus, the

response filed by real party in interest Isidro Munoz-Pizana, and relator’s reply,

and is of the opinion that relief should be denied. Accordingly, relator’s petition

for writ of mandamus is denied.

      Additionally, real party in interest’s motion for sanctions is denied.

                                                    PER CURIAM

PANEL: DAUPHINOT, J.; LIVINGSTON, C.J.; and WALKER, J.

LIVINGSTON, C.J., would conditionally grant mandamus relief.

DELIVERED: June 12, 2014
      1
       See Tex. R. App. P. 47.4, 52.8(d).